Appeal: 18-1518     Doc: 53        Filed: 11/08/2018   Pg: 1 of 1


                                                                    FILED: November 8, 2018

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 18-1518
                                       (1:14-cv-00333-CCE-JEP)
                                         ___________________

         THOMAS H. KRAKAUER, on behalf of a class of persons

                        Plaintiff - Appellee

         v.

         DISH NETWORK, L.L.C.

                        Defendant - Appellant

         _________________

         DRI-THE VOICE OF THE DEFENSE BAR; PRODUCT LIABILITY
         ADVISORY COUNCIL, INCORPORATED

                         Amici Supporting Appellants

                                         ___________________

                                              ORDER
                                         ___________________

                  The court grants the motion to withdraw from further representation on

        appeal.

                                                 For the Court--By Direction

                                                 /s/ Patricia S. Connor, Clerk




              Case 1:14-cv-00333-CCE-JEP Document 490 Filed 11/08/18 Page 1 of 1
